Appeal by defendant from a judgment of the County Court, Suffolk County, rendered May 21, 1979, convicting him of rape in the *937first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, and indictment dismissed. This case is remitted to the County Court, Suffolk County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The circumstances of this case—particularly those surrounding the complainant’s identification of the defendant at trial and the purported admission by defendant that he had been the driver of the vehicle in which the incident occurred—lead us to the conclusion that the evidence adduced did not support the verdict beyond a reasonable doubt. Lazer, J. P., Gibbons, Rabin and O’Connor, JJ., concur.